ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                               )
                                             )
Alnawars Company                             )      ASBCA No. 59763-958
                                             )
Under Contract No. W91GET-07-M-1686 )

APPEARANCE FOR THE PETITIONER:                       Mr. Buraier Yassen
                                                      Owner

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Cali Y. Kim, JA
                                                      Trial Attorney

                                 DISMISSAL ORDER

       The contractor filed, under Rule 1(a)( 5), a request for an order directing the
contracting officer to render a decision. The contracting officer issued a decision on
22 January 2015.

       Accordingly, this petition is dismissed as moot.

       Dated: 3 February 2015



                                                 ~Mr$
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

I concur                                         I concur



                                                 RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Armed Services Board                             Vice Chairman
of Contract Appeals                              Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 59763-958, Petition
of Alnawars Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2